DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the application of appellant, Patrick Meadows, for reconsideration of our decision in State v. Meadows, 6th Dist. No. L-05-1321, 2006-Ohio-2622.
 {¶ 2} In appellant's motion, he points to our decision inMeadows where we noted that the trial court had filed two judgment entries, one denying appellant's request for appointed counsel and a separate order denying appellant's motion to withdraw his guilty plea. Id. at ¶ 3. After disposing of appellant's assignment of error regarding the order denying his request for appointed counsel, we then noted that appellant had not filed a brief or an assignment of error addressing the denial of his motion to withdraw his guilty plea. Therefore, we declined, pursuant to App.R. 12 and App.R. 16, to address the matter. Id. at ¶ 12.
 {¶ 3} Appellant now notifies this court that he had, in fact, filed a brief addressing the denial of his motion to withdraw his guilty plea, and he has attached a copy of said brief to the instant motion. In deciding whether appellant's motion has merit, we must consider whether his motion "calls to the attention of the court an obvious error in its decision or raises an issue for consideration that was either not considered at all or was not fully considered by the court when it should have been."Matthews v. Matthews (1981), 5 Ohio App. 3d 140, paragraph two of the syllabus.
 {¶ 4} We find that appellant had filed two separate notices of appeal regarding the trial court's two separate judgment entries. The two separate judgment entries were each final, appealable orders. The clerk of courts, upon receiving appellant's two, separate notices of appeal, stamped one as "filed" in our court, but stamped the second notice of appeal "copy." It appears as though the clerk mistakenly assumed that one notice of appeal was a copy of the first.
 {¶ 5} Appellant also filed two appellate briefs, each addressing the two separate notices of appeal. The brief containing the assignment of error with respect to his request for appointed counsel was filed first, and the brief containing the assignments of error with respect to his motion to withdraw his guilty plea was stamped "copy" and misfiled in the record. Thus, we only had available appellant's brief containing the assignment of error with respect to the denial of his request for appointed counsel.
 {¶ 6} Therefore, we sua sponte order the clerk of the court of appeals to file the second notice of appeal from the denial of appellant's request for appointment of counsel into case number L-05-1321. Appellee shall serve and file its brief in response to appellant's brief regarding the denial of his motion to withdraw his guilty plea within the time and in the manner required by App.R. 18. Oral arguments will not be held, pursuant to App.R. 26(A).
 {¶ 7} Upon review of the record and our decision, we find that, in accordance with Matthews, appellant has brought to the attention of the court "an obvious error in its decision" and, thus, grant appellant's motion for reconsideration. The reconsideration will be limited to the issues raised in appellant's brief regarding the judgment entry denying his motion to withdraw his guilty plea.
MOTION GRANTED.
Handwork, J. Pietrykowski, J. Skow, J. concur.